DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Lucas Amodio (Reg. No. 70,239) on February 22, 2022.

The application has been amended as follows: 	

1.	(Currently amended)	A system comprising: 
a computing device comprising at least one processor in communication with at least one memory device, wherein said computing device is configured to be in communication with a plurality of power generating assets, wherein said at least one processor is programmed to:
weather conditions at the plurality of power generating assets, wherein the plurality of power generating assets including a first asset type and a second asset type;
determine a forecast for a period of time based at least in part on the current weather conditions;
determine that a first asset of the first asset type of the plurality of power generating assets has an available uprate margin for production of a first amount of active power;
determine that a second asset of the second asset type of the plurality of power generating assets has capacity to generate a second amount of reactive power; 
transmit a first instruction to the first asset to reduce production of reactive power by the second amount and increase production of active power by the first amount, wherein the first asset executes the first instruction; and
transmit a second instruction to the second asset to increase production of reactive power by the second amount, wherein the second asset executes the second instruction.
2.	(Original)	The system in accordance with Claim 1, wherein the second amount is an amount of reactive power production reduced by increasing the active power production of the first asset by the first amount.
3.	(Currently amended)	The system in accordance with Claim 1, wherein said at least one processor is further programmed to transmit a third instruction to the second asset to reduce production of active power by a third amount, and wherein the third amount is less than the first amount, wherein the second asset executes the third instruction.
4.	(Original)	The system in accordance with Claim 1, wherein the first asset is a wind asset, and wherein the second asset is one of a solar asset inverter and a battery inverter.

6.	(Original)	The system in accordance with Claim 1, wherein said at least one processor is further programmed to: 
determine a first forecast for production of power by assets of the first asset type during the period of time; and
determine a second forecast for production of power by assets of the second asset type during the period of time.
7.	(Original)	The system in accordance with Claim 6, where said at least one processor is further programmed to: 
store a first production threshold associated with the first asset type and a second production threshold associated with the second asset type;
compare the second production threshold to the second forecast to determine if the second forecast is below the second production threshold; and
compare the first production threshold to the first forecast for the first asset to determine if the first forecast is above the first production threshold.
8.	(Original)	The system in accordance with Claim 1, wherein said at least one processor is further programmed to:
determine that a first plurality of assets of the first asset type of the plurality of power generating assets have available uprate margins for production of a first total amount of additional active power;  and
determine that a second plurality of assets of the second asset type of the plurality of power generating assets have capacity to generate a second total amount of reactive power, wherein the second total amount of reactive power is based on a 
9.	(Original)	The system in accordance with Claim 1, wherein said at least one processor is further programmed to:
receive a reactive power set point for the plurality of power generating assets;
determine possible reactive power generation and possible active power generation for each asset of the plurality of power generating assets;
compare the possible active power generation for each asset of the plurality of power generating assets to a production rating for the corresponding asset; and
if the possible active power generation for the asset satisfies the production rating, uprate the production of active power for the corresponding asset.
10.	(Original)	The system in accordance with Claim 9, wherein said at least one processor is further programmed to update the possible reactive power generation for the corresponding asset based on the uprate.
11.	(Original)	The system in accordance with Claim 10, wherein said at least one processor is further programmed to perform the uprate of the corresponding asset if the reactive power set point exceeds a sum of the possible reactive power generation for all assets of the plurality of power generating assets.
12. 	(Original)	The system in accordance with Claim 1, wherein said at least one processor is further programmed to: 
determine if one or more assets of the plurality of power generating assets are operating under curtailment; and
readjust one or more operating set points of the one or more assets based on the curtailment.
13.	(Original)	The system in accordance with Claim 12, wherein said 
14.	(Original)	The system in accordance with Claim 13, wherein said at least one processor is further programmed to readjust the operating set points based on one or more of maximizing revenue from the plurality of power generating assets, reducing collector system losses, and minimizing impact on life of components.
15.	(Currently amended)	A method for operating a hybrid power generation plant including a plurality of power generating assets, the method implemented by a computing device including at least one processor in communication with at least one memory device, the method comprising:
receiving current weather conditions at the plurality of power generating assets, wherein the plurality of power generating assets including a first asset type and a second asset type;
determining a forecast for a period of time based at least in part on the current weather conditions;
determining that a first asset of the first asset type of the plurality of power generating assets has an available uprate margin for production of a first amount of active power;
determining that a second asset of the second asset type of the plurality of power generating assets has capacity to generate a second amount of reactive power; 
transmitting a first instruction to the first asset to reduce production of reactive power by the second amount and increase production of active power by the first amount, wherein the first asset executes the first instruction; and
transmitting a second instruction to the second asset to increase production of reactive power by the second amount, wherein the second asset executes the second instruction.

17.	(Original)	The method in accordance with Claim 15 further comprising:
determining a first forecast for production of power by assets of the first asset type during the period of time; 
determining a second forecast for production of power by assets of the second asset type during the period of time; 
storing a first production threshold associated with the first asset type and a second production threshold associated with the second asset type;
comparing the second production threshold to the second forecast to determine if the second forecast is below the second production threshold; and
comparing the first production threshold to the first forecast for the first asset to determine if the first forecast is above the first production threshold.
18.	(Original)	The method in accordance with Claim 15 further comprising
determining that a first plurality of assets of the first asset type of the plurality of power generating assets have available uprate margin for production of a first total amount of additional active power;  and
determining that a second plurality of assets of the second asset type of the plurality of power generating assets have capacity to generate a second total amount of reactive power, wherein the second total amount of reactive power is based on a reduction in production of reactive power by the first plurality of assets generating the first 
19.	(Original)	The method in accordance with Claim 15 further comprising:
receiving a reactive power set point for the plurality of power generating assets;
determining possible reactive power generation and possible active power generation for each asset of the plurality of power generating assets;
comparing the possible active power generation for each asset of the plurality of power generating assets to a production rating for the corresponding asset; and
if the possible active power generation for the asset corresponds to the production rating, uprating production of active power for the corresponding asset.
20.	(Original)	The method in accordance with Claim 19 further comprising: 
updating the possible reactive power generation for the corresponding asset based on the uprate; and 
performing the uprate of the corresponding asset if the reactive power set point exceeds a sum of the possible reactive power generation for all assets of the plurality of power generating assets.
21. 	(Original)	The method in accordance with Claim 15 further comprising
determining if one or more assets of the plurality of power generating assets are operating under curtailment; 
readjusting one or more operating set points of the one or more assets based on the curtailment; and



Examiner’s Statement of Reason for Allowance
Claims 1 -21 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Wilins et al. (USPGPUB 2018/0076622) discloses a system has reactive follower controller whose input is coupled to the output of a multifunction power meter for producing a measurement including power, reactive power and voltage signals. The lookup tables and logic are programmed in a programmed product for using with a computer system. The constraints for the distributed power plant are relieved and interconnecting agreement requirements are met, while required by a interconnection authority to be operating within simultaneous axis of reactive power, real power and voltage, Varma et al (USPGPUB 2013/0293021) discloses a systems, methods, and devices relating to the provision of system control support in the form of reactive power support or voltage control support to power transmission or distribution networks using inverter based power generation facilities that are coupled to the power transmission or distribution networks. An inverter based power generation facility, such as a photovoltaic based solar farm or a wind farm, can task all or a portion of its inverter capacity to provide reactive power support or voltage control support to the power transmission or distribution network. This invention applies to the operation of PV solar systems anytime during the day (even during peak power generation times) and other inverter based DGs during the entire 24-hour period. The power generation facility disconnects at least one of its power generation modules from the power transmission, and Galbraith et al. (USPPUB 2012/0049636) disclosed a power inverters are controlled in response to reactive power support commands received from a power grid such that at least one power inverter provides reactive power to the power grid. The reactive power provided is based on each power inverter's reactive power capacity only while the total power capacity of each power inverter providing the reactive power is not exhausted in generating real power, none of these references taken either alone or in combination with the prior art of record disclose an electric power system, including:
Claim 1, receive current weather conditions at the plurality of power generating assets, wherein the plurality of power generating assets including a first asset type and a second asset type;
determine a forecast for a period of time based at least in part on the current weather conditions;
determine that a first asset of the first asset type of the plurality of power generating assets has an available uprate margin for production of a first amount of active power;
determine that a second asset of the second asset type of the plurality of power generating assets has capacity to generate a second amount of reactive power; 
transmit a first instruction to the first asset to reduce production of reactive power by the second amount and increase production of active power by the first amount, wherein the first asset executes the first instruction; and
transmit a second instruction to the second asset to increase production of reactive power by the second amount, wherein the second asset executes the second instruction.
Claim 15, receiving current weather conditions at the plurality of power generating assets, wherein the plurality of power generating assets including a first asset type and a second asset type;
determining a forecast for a period of time based at least in part on the current weather conditions;
determining that a first asset of the first asset type of the plurality of power generating assets has an available uprate margin for production of a first amount of active power;
determining that a second asset of the second asset type of the plurality of power generating assets has capacity to generate a second amount of reactive power; 
transmitting a first instruction to the first asset to reduce production of reactive power by the second amount and increase production of active power by the first amount, wherein the first asset executes the first instruction; and
transmitting a second instruction to the second asset to increase production of reactive power by the second amount, wherein the second asset executes the second instruction.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119